                  IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                          3:17-CR-00215-RJC-DSC
USA                                       )
                                          )
    v.                                    )               ORDER
                                          )
PARIS JONTUE TAYLOR                       )
                                          )


         THIS MATTER is before the Court upon motion of the defendant for

compassionate release or home confinement based on the COVID-19 pandemic

under 18 U.S.C. § 3582(c)(1)(A), the First Step Act of 2018, the Coronavirus Aid,

Relief, and Economic Security (CARES) Act of 2020, and the Eighth Amendment,

(Doc. No. 162), which she claims follows her request to the warden of her institution

for compassionate release. Local Criminal Rule 47.1(D) provides that the

government is not required to respond to pro se motions unless ordered by the

Court.

         In response to the COVID-19 pandemic, the President signed the CARES Act

into law on March 27, 2020. Pub. L. 116-136, 134 Stat 281, 516. Section 12003(b)(2)

of the Act gives the Director of the Bureau of Prisons (BOP) authority to lengthen

the maximum amount of time a prisoner may be placed in home confinement under

18 U.S.C. § 3624(c)(2) during the covered emergency period, if the Attorney General

finds that emergency conditions will materially affect the functioning of the BOP.

On April 3, 2020, the Attorney General issued a memorandum to the Director of the

BOP making that finding and directing the immediate processing of suitable



     Case 3:17-cr-00215-RJC-DCK Document 163 Filed 07/16/20 Page 1 of 2
candidates for home confinement. However, nothing in the CARES Act gives the

Court a role in determining those candidates. See United States v. Caudle, 740 F.

App’x 364, 365 (4th Cir. 2018) (district court lacks authority to govern designation

of prisoners under § 3624(c)(2)). Accordingly, the Court cannot grant the

defendant’s request for home confinement.

       Additionally, the Eighth Amendment does not provide a basis for the

defendant’s release by this Court. The defendant alleges that the staff at FCP

Alderson is failing to protect her health. (Doc. No. 162: Motion at 12). An attack on

the execution of a federal sentence must be brought in an action pursuant to 28

U.S.C. § 2241 in the district where an inmate is confined after exhaustion of

administrative remedies, United States v. Miller, 871 F.2d 488, 490 (4th Cir. 1989),

which in this case is the Southern District of West Virginia.

       IT IS, THEREFORE, ORDERED that the government shall file a response

only on the defendant’s request for compassionate release under § 3582(c)(1)(A),

within fourteen (14) days of the entry of this Order.

       The Clerk is directed to certify copies of this Order to the defendant and the

United States Attorney.

 Signed: July 15, 2020




                                           2



      Case 3:17-cr-00215-RJC-DCK Document 163 Filed 07/16/20 Page 2 of 2
